.   .




                         The Attorney                  General of Texas
                                                June   23,   1980
MARK WHITE
Attorney General



                   Honorable Bob Davis, Chairman                    Opinion No. Mw-195
                   Committee on Ways and Means
                   House of Representatives                         Re: Whether a city charter         pro-
                   Austin, Texas                                    vision directing that the city    shall
                                                                    allow discounts for advance       pay-
                                                                    ments    of taxes mandates          the
                                                                    allowance      of  discounts     tmder
                                                                    article 7255b, V.T.C.S.

                   Dear Representative    Davis:

                          You have requested our opinion regarding whether a city charter
                   provision directing that a city shall permit discounts for advance payment of
                   taxes mandates the allowance of discounts under article 7255b, V.T.C.S.

                         Article 7255b provides, in pertinent       part:

                                    All taxpayers shall be allowed discounts for the
                               payment of taxes due to the State and all govern-
                               mental and political subdivisions and taxing districts
                               of the State, said discounts to be allowed under the
                               following conditions: . . . . Provided, however, that
                               the provisions of this section shall not apply to. . .
                               cities . . .unless and until the governing body of
                               such. . . cities. . by ordinance, resolution or order,
                               shall adopt the provisions hereof. . . .

                         Article   7, section     6 of the charter      of the City of Corpus Christi
                   provides:

                                   The City Council shall have the power to provide for the
                               prompt collection of taxes; prescribed when taxes are due; when
                               delinquent; prescribe penalties and interest for delinquent taxes;
                               and shall allow discounts for advance payment of taxes, not to
                               exceed the sums provided by general law and Article VIII, Section
                               20, Constitution of Texas. . . .

                         Although the charter has recently been amended, your question and our
                   answer are directed to the prior language set out above.    ’




                                                        p.   633
Honorable Bob Davis    -   Page Two    (NW-196 1




If a city elects to provide discounts for advance payment of taxes, the statute requires
that the city’s governing body “adopt the provisions” of article 7255b, V.T.C.S., “by
ordinance, resolution or order.”      Likewise, the city charter provision is not self-
enacting. Rather, it requires the city council to “allow discounts for advance payment
of taxes.” You indicate that on October 7, 1939, the city council enacted ordinance
number 1006. allowins discounts for the 1939 tax vear. but that the council has not
since enacted a similar ordinance. See Byke v. City of corpus Christi, 541 S.W.2d 661,
664 (Tex. Civ. App. - Corpus Chrisrl976),       app. after remand, 569 S.W.2d 927 (Tex.
Civ. App. - Corpus Christi, 1978, writ rePd n.r.e.1. Discounts were permitted through
the 1955 tax year, when they were discontinued.        You ask whether taxpayers of the
City of Corpus Christi are currently entitled to discounts.

        Article 7255b, V.T.C.S., makes clear that discounts for advance payment of taxes
are permissible only if the city council adopts the provisions of the statute. The city
charter provision requires the city council to allow discounts. The city council has not
affirmatively    acted to allow discounts since 1939, however.       When a provision of
fundamental law such as a constitution        or charter is not self-enacting,     only the
legislative branch can implement its provisions. See City of Corpus Christi v. City of
Pleasanton, 276 S.W.2d 798 (Tex. 1955). In ordertofulfill     the charter’s directive, the
council would need to enact an ordinance granting discounts.      In order to comply with
article 7255b, such ordinance should adopt the provisions of that statute.     When and if
the council has acted thusly, taxpayers of Corpus Christi will then be entitled to
receive a discount for advance payment of taxes.

                                      SUMMARY

                A city may allow discounts for advance payment of taxes
            only if its governing body adopts the provisions of article 7255b,
            V.T.C.S.    Although the city charter directs that it grant a
            discount for advance payment of taxes, the city council of
            Corpus Christi has not done so.

                                             Very truly yours,

                                        #$ggLM
                                             MARK     WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General




                                        P.    634
Honorable Bob Davis - Page Three   (MW-196)




Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Susan Garrison
Rick Gilpin




                                       P.     635